MATTHIAS, J.
1. The provisions of Section 11447, General Code, respecting giving instructions to the jury before argument in civil cases, are mandatory.
2. In the trial for an action for damages for negligence wherein issue is made by general denial and also by averments of negligence of plaintiff which caused or contributed to cause the injury, it is the duty of the trial court to submit such issues to the jury if evidence has been adduced from which an inference of such negligence of the plaintiff may reasonably be drawn.
Judgment reversed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.